Case: 11-40063     Document: 00511686820         Page: 1     Date Filed: 12/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 6, 2011
                                     No. 11-40063
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SAUL PEREZ-LOPEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-613-1


Before JONES, Chief Judge, and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
        Saul Perez-Lopez (Perez) was convicted by a jury of possession with intent
to distribute 982 kilograms of marijuana, and was sentenced to 97 months of
imprisonment and five years of supervised release.
        Perez argues on appeal that the evidence was insufficient to support his
conviction because the Government did not prove beyond a reasonable doubt
that he knowingly possessed marijuana found hidden inside a load of
watermelons being carried by his tractor-trailer at a border checkpoint.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40063    Document: 00511686820      Page: 2    Date Filed: 12/06/2011

                                  No. 11-40063

However, the Government provided evidence of (1) the large gap in time from the
time that the watermelons were loaded and the time that he was stopped at the
checkpoint, which was only about an hour away; (2) his statement to a truck stop
attendant after the watermelons were loaded that he did not have time to get his
oil changed because he “had to leave for a load”; and (3) the loading and
unloading process for the watermelons and the shippers’ testimony that they
would have reported any bundles of marijuana to the authorities.              Perez
contends that none of his activities were inherently suspicious and that the
Government’s inferences of guilty knowledge from this evidence was speculative
and conjectural. However, the evidence is viewed in the light most favorable to
the jury’s verdict, and all credibility determinations are resolved in favor of the
verdict. See United States v. Resio-Trejo, 45 F.3d 907, 910-11 (5th Cir. 1995).
In light of this evidence, coupled with evidence of Perez’s nervousness and the
value of the marijuana seized, “any reasonable trier of fact could have found that
the evidence established guilt beyond a reasonable doubt.” United States v.
Martinez, 975 F.2d 159, 160-61 (5th Cir. 1992); see United States v.
Ramos-Garcia, 184 F.3d 463, 466 (5th Cir. 1999); United States v. Diaz-Carreon,
915 F.2d 951, 954 (5th Cir. 1990).
      Perez also presents arguments that he concedes are foreclosed by United
States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), cert. denied, 130 S. Ct.
1920 (2010), which reaffirmed that knowledge of drug type and quantity is not
an element of the offense under 21 U.S.C. § 841.          As Perez concedes his
arguments are foreclosed. See id.
      AFFIRMED.




                                         2